UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-6497


CARL D. GORDON,

                  Plaintiff - Appellant,

          v.

RENA    MULLINS, Institutional Ombudsman; FONNIE TAYLOR,
Institutional Ombudsman; SHERRY SHORTRIDGE, Institutional
Operations Officer/Manager; TRACY S. RAY, Warden of Red
Onion State Prison; KIM CROWDER-AUSTIN, Regional Ombudsman
for the Western Region of the VDOC; CURTIS PARR, Regional
Ombudsman for the Western Region of the VDOC; K. COUNTS; J.
OWENS,   Correctional   Officer   of   VDOC;  D.   VANOVER,
Correctional Officer of VDOC; C. GILBERT,

                  Defendants - Appellees,

          and

W. P. ROGERS, Assistant Deputy Director of Operations of the
VDOC; JOHN JABE; JOHN S. GARMAN, Regional Director for the
Western Region of the VDOC; HAROLD W. CLARKE, Director of
the VDOC; DAVID ROBINSON, Chief of Corrections, Operations,
of the VDOC; RANDALL C. MATHENA, Warden of Red Onion State
Prison; R. ROWLETTE, Assistant Warden of Red Onion State
Prison; BRAY, Correctional Officer of VDOC; A. TAYLOR,
Sergeant, Correctional Officer of VDOC; UNKNOWN OFFICER,
Correctional Officer of VDOC; D. BALL, Family Nurse
Practitioner; KILGORE, Nurse at ROSP; SHELBY COLLINS,
Dentist at ROSP; R. WRIGHT, Dental Assistant ROSP; GREGORY
HOLLOWAY, Warden at WRSP; DAVID ZOOK, Assistant Warden at
WRSP; J. COMBS, Major at WRSP; W. SWINEY, Lieutenant of D-
Building    at   WRSP;   MICHAEL    MCBRIDE,   Institutional
Investigator at WRSP; GILLIAM, Safety Officer at WRSP; CIRC
RUSSELL, Programs Counselor in D-Building at WRSP; SERGEANT
PETERS; OFFICER BARTEE,

                  Defendants.
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:12-cv-00494-NKM-RSB)


Submitted:   August 28, 2014          Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl D. Gordon, Appellant Pro Se.         John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Carl   D.    Gordon   appeals    the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                           We

have     reviewed       the   record      and   find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     See Gordon v. Mullins, No. 7:12-cv-00494-NKM-RSB (W.D.

Va. Mar. 20, 2014).           We dispense with oral argument because the

facts    and    legal      contentions    are   adequately   presented        in   the

materials      before      this   court   and   argument    would    not   aid     the

decisional process.



                                                                           AFFIRMED




                                           3